PER CURIAM.
Appellant’s motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a) was properly denied. As we recently reiterated in Matthews v. State, 891 So.2d 596 (Fla. 3d DCA 2004), Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004) does not apply retroactively to motions for post-conviction relief. Defendants whose convictions became final prior to June 24, 2004 (the date Blakely was decided) may therefore not seek Rule 3.800 relief pursuant to Blakely. Appellant was convicted in June 1995 and his conviction become final on appeal in September 1996 — long before Blakely was decided. Blakely is inapplicable to this defendant.
Affirmed.